     Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 1 of 7. PageID #: 603




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

MANAL FEKIEH,                              )    Case No. 1:20-cv-1989
                                           )
       Plaintiff,                          )    Judge J. Philip Calabrese
                                           )
v.                                         )    Magistrate Judge
                                           )    William H. Baughman
ALLSTATE FIRE & CASUALTY                   )
INSURANCE COMPANY, et al.,                 )
                                           )
       Defendants.                         )
                                           )

                                      ORDER

      Plaintiff Manal Fekieh submitted a proposed stipulated dismissal of Defendant

Allstate Fire and Casualty Insurance Company. (ECF No. 16.) Plaintiff seeks to

dismiss Allstate under Rule 41(a)(1)(A)(ii), but requests that the Court not dismiss

her claims asserted against Defendant Coraun D. Jones. (Id., PageID #601.) For the

reasons explained more fully below, the Court construes Plaintiff’s filing as a motion

under Rule 21, and GRANTS that motion.          The Court DECLINES to exercise

jurisdiction over Plaintiff’s remaining claim against Mr. Jones and REMANDS this

action to the Cuyahoga County Court of Common Pleas.

                FACTUAL AND PROCEDURAL BACKGROUND

      On November 30, 2017, Manal Fekieh and Coraun Jones were involved in a

car accident when Mr. Jones hit the rear driver side of Ms. Fekieh’s car with his own.

(ECF No. 12, PageID #467.) Ms. Fekiah was injured, and because Mr. Jones was

uninsured, she submitted an uninsured motorist claim to her insurer—Allstate—for

the full $25,000 provided by the policy, seeking reimbursement of her medical costs.
     Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 2 of 7. PageID #: 604




(Id.) Allstate argues that its policy does not cover all of Ms. Fekieh’s medical bills,

but only those Allstate deems reasonable or necessary, a decision it claims wide

discretion to make. (ECF No. 8, PageID #427.) Ms. Fekieh’s medical bills totaled

$12,319.00, of which Allstate allegedly agreed to pay only $6,663.24. (ECF No. 12,

PageID #467–68.) Allstate’s final pre-suit offer was $9,963.24. (Id., PageID #469.)

She declined Allstate’s offer and decided to sue instead.

      A.     State Court Proceedings

      On August 24, 2018, Plaintiff filed her initial complaint against Allstate and

Mr. Jones in the Cuyahoga County Court of Common Pleas.                (ECF No. 1-1,

PageID #10–11.) Plaintiff asserted one claim against Mr. Jones for negligence (Count

One) and another claim against Allstate for breach of contract and insurance bad

faith (Count Two). (Id., ¶¶ 7 & 32, PageID #12–17.)

      On August 27, 2018, the State court sent summonses to both Defendants.

(Id., PageID #69–70.)   Allstate answered, denied most of Plaintiff’s claims, and

asserted sixteen defenses. (Id., PageID #78–82.) Mr. Jones answered and either

denied, or neither admitted nor denied, most of Plaintiff’s claims.      (Id., PageID

#85–87.) In 2019, Plaintiff dismissed her claims against Mr. Jones without prejudice.

(Id., PageID #121.)

      Plaintiff later sought leave to amend her complaint. (Id., PageID #136–37.)

The State court granted her request and Plaintiff filed an amended complaint on

November 25, 2019. (Id., PageID #144–45.) In that amended complaint, she named

both Allstate and Mr. Jones as defendants. (Id., caption, PageID #147.) Plaintiff




                                          2
     Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 3 of 7. PageID #: 605




again asserted a negligence claim against Mr. Jones and raised insurance bad faith

and unjust enrichment claims against Allstate. (Id., ¶¶ 127–66, PageID #164–66.)

She also asserted claims on behalf of a putative class against Allstate for breach of

good faith and unjust enrichment. (Id., ¶¶ 167–98, PageID #168–71.) Plaintiff also

added a request for declaratory judgment. (Id., ¶¶ 190–98, PageID #171.)

      Plaintiff again sought leave to amend her complaint, which the State court

similarly permitted. (June 2021 (Dkt. Entry).) Plaintiff filed her second amended

complaint on August 5, 2020, asserting the same claims. (ECF No. 1-1, PageID

#229–57.) This amendment asserted claims on behalf of a class. (See id., PageID

#232–36, #245–48.) Each of Plaintiff’s amended complaints assert a negligence claim

against Mr. Jones. (ECF No. 1-1, PageID #147–48, PageID #313–14.) Nonetheless,

based on review of the record from State court, it remains unclear whether Mr. Jones

appeared after his voluntary dismissal.

      B.     Proceedings in Federal Court

      On September 3, 2020, Allstate removed to this Court under the Class Action

Fairness Act, 28 U.S.C. § 1332(d). (ECF No. 1, PageID #1.) Once in federal court,

Allstate moved to dismiss Plaintiff’s amended complaint or, in the alternative, to

strike the class allegations (ECF No. 8), which Plaintiff opposed (ECF No. 14).

Mr. Jones has not appeared in the proceedings in federal court.

      Before a ruling on Defendant’s pending motion, Plaintiff filed a proposed

stipulated dismissal of Defendant Allstate Fire and Casualty Insurance Company.

(ECF No. 16, PageID #600.) The filing stated that all claims between Plaintiff and




                                          3
        Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 4 of 7. PageID #: 606




Allstate are fully settled, any individual claims Plaintiff made individually against

Allstate should be dismissed with prejudice, and all class claims should be dismissed

without prejudice. (Id., PageID #600–01.) Apparently, Plaintiff did not resolve her

claims against Mr. Jones and wishes to pursue them. (Id., PageID #601.)

                                    DISCUSSION

         This most recent filing raises two issues.     The first relates to Plaintiff’s

stipulated dismissals, which are procedurally improper under Rule 41.            Second,

dismissal of the claims against Allstate leaves only a State-law cause of action over

which the Court has supplemental jurisdiction. The Court considers each issue in

turn.

I.       Dismissal of Allstate

         Rule 41(a)(1) of the Federal Rules of Civil Procedure governs voluntary

dismissals of an action. According to Rule 41(a)(1), a “plaintiff may dismiss an action

without a court order by filing . . . a stipulation of dismissal signed by all parties who

have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). A stipulated dismissal is typically

without prejudice unless the notice indicates otherwise. Fed. R. Civ. P. 41(a)(1)(B).

Because Mr. Jones has not appeared before the Court, the plain language of the

statute does not require his signature on the stipulation.

         Because Rule 41 only applies to entire actions, not to individual claims, it

cannot be used to dismiss claims against one of multiple defendants. Philip Carey

Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961). To dismiss claims against fewer

than all defendants in an action, a plaintiff must move to dismiss those claims under

Federal Rule of Civil Procedure 21. Id. Under Rule 21, “on motion or on its own, the


                                            4
      Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 5 of 7. PageID #: 607




court may at any time, on just terms, add or drop a party. . . [or] sever any claim

against a party.” Fed. R. Civ. P. 21. Like Rule 41, unless stated otherwise, severing

a claim under Rule 21 is done without prejudice. See Alford v. Mohr, No. 2:19-cv-

1497, 2019 WL 1876776, at *1–2 (S.D. Ohio Apr. 26, 2019).

       Compliance with Rule 21 is necessary because “dropping less than the entirety

of an action . . . risks prejudice to the other parties.” United States ex. rel. Doe v.

Preferred Care, Inc., 326 F.R.D. 462, 465 (E.D. Ky. 2018) (quoting EQT Gathering,

LLC, v. A Tract of Prop. Situated in Knott Cnty., No. 12-58-ART, 2012 WL 3644968,

at *3 (E.D. Ky. Aug. 24, 2012)).      This is why Rule 21 dismissals are typically

accomplished by motion.      Parties that are not to be dropped should have an

opportunity to respond before the Court rules on such a motion.

       Plaintiff seeks to dismiss her claims against one Defendant, Allstate. But

there are two Defendants named in Plaintiff’s most recent amended complaint—

Allstate and Mr. Jones.     For this reason, the claims against Allstate cannot be

dismissed under Rule 41. Instead, the Court construes the stipulation of dismissals

as a motion under Rule 21. In addition, it is clear from Plaintiff’s filing that she has

settled her claims with Allstate, and the parties request the Court retain jurisdiction

to enforce that settlement, if need be. (ECF No. 16, PageID #600–01.) On the facts

presented, the Court concludes there will be no prejudice to any of the parties, so it

GRANTS the motion, leaving Mr. Jones as the only remaining Defendant in this

action.

II.    Supplemental Jurisdiction




                                           5
     Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 6 of 7. PageID #: 608




      Plaintiff’s only remaining claim in this action alleges negligence against

Mr. Jones. The Court has supplemental jurisdiction over this claim. 28 U.S.C.

§ 1367(a). Plaintiff’s remaining claim against Mr. Jones is not the type that is “so

related” as to form “part of the same case or controversy” over which the Court had

jurisdiction under the Class Action Fairness Act. 28 U.S.C. § 1367(a). Under 28

U.S.C. § 1367(c), the decision to exercise supplemental jurisdiction is discretionary,

and absent some compelling reason otherwise, the Court may decline to exercise it.

See City of Chicago v. International Coll. of Surgeons, 522 U.S. 156, 173 (1997); 28

U.S.C. § 1367(c)(3). “When all federal claims are dismissed before trial, the balance

of considerations usually will point to dismissing the state law claims, or remanding

them to state court if the action was removed.” Gamel v. City of Cincinnati, 625 F.3d

949, 952 (6th Cir. 2010) (quoting Mussan Theatrical, Inc. v. Federal Exp. Corp., 89

F.3d 1244, 1254–55 (6th Cir. 1996)). The Court declines to exercise supplemental

jurisdiction over Plaintiff’s remaining State-law claim pending against Mr. Jones.

                                   CONCLUSION

      For the foregoing reasons, the Court construes Plaintiff’s stipulated dismissal

as a motion under Rule 21, GRANTS that motion, and DISMISSES Allstate from

this action.   The Court DISMISSES WITH PREJUDICE Plaintiff’s individual

claims against Allstate and DISMISSES WITHOUT PREJUDICE her class-based

claims. The Court will retain jurisdiction over these parties to enforce the settlement

agreement between them, if need be.




                                          6
     Case: 1:20-cv-01989-JPC Doc #: 17 Filed: 06/11/21 7 of 7. PageID #: 609




      Further, the Court DECLINES to exercise supplemental jurisdiction over

Plaintiff’s remaining claim and REMANDS this action to the Cuyahoga County

Court of Common Pleas for further proceedings. Each party to bear their own costs.

      SO ORDERED.

Dated: June 11, 2021




                                      J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                        7
